No. 12-15-00080-CV


                             IN THE COURT OF APPEALS
               FOR THE TWELFTH SUPREME JUDICIAL DISTRICT
                                        OF TEXAS




IN THE MATTER OF THE MARRIAGE OF EDSEL AMOS DIXON AND HEATHER
    D. DIXON AND IN THE INTEREST OF ASHLEY LYNN DIXON, A CHILD




                                                               FILED IN COURT OFAPPEALS
                                     On Appeal from the         12th Court of Appeals District
                                354th Judicial District Cour
                                                                                 1A4F

                                   of Rains County, Texas                        lib
                                     In Cause No. 9544
                                                                            RTEXAS
                                                               CATHY S. LUSK


     REQUEST FOR EXTENSION OF TIME TO FILE REPORTER'S



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
       NOW COMES EDSEL AMOS DIXON, Appellant herein, and files this Request for
Extension of Time to File Reporter's Records and would show the Court as follows:

     1. On March 31, 2015 Appellant received the attached Exhibit "A" from Michael Hurley,
        CSR in reference to the cost of reporter's record for the hearing of June 13, 2014.


        In response, Appellant requested on April 9, 2015 the attached Exhibit "B" sent
        certified mail return receipt received and attached as Exhibit "C". Appellant requested
        that further reporter's records be prepared and requested the fee for preparing these
        records so that payment can be made promptly. Appellant further requested that if the
        reporter's record could not be completed on time that a notice be given to the appellate
        court clerk of estimated time of completion and that appellant receive a copy of the
   notice. No notice of cost or inability to complete such record's in time was ever
   received by Appellant or Appellate court clerk. No attempts to contact the Appellant
   have been made and the Appellant's request has gone unanswered.


3. On May 11, 2015 Appellant received from the clerk, Cathy S. Lusk , notice that Ms.
   Vrooman's request for an extension of time to file said record states that the reason for
   any delay in filing the record is due to non-payment of the required preparation fee,
   Exhibit "D". Appellant's request for the cost of such records at that time had gone
   unanswered. Numerous attempts to contact Ms Vrooman have failed. Appellant has
   left four messages at Ms Vrooman's office phone number of (903)408-4108 in regards
   to these records, with no return call as of the date of this filing.



4. On May 14, 2015 Appellant received the attached Exhibit "E" from Ms Vrooman,
   stating the cost of her portions of the reporter's record to be filed and that payment
   must be received by May 18, 2015. This being the first time Ms Vrooman has made
   contact with the Appellant and notified Appellant of cost that he requested over a
   month prior. Appellant once again has attempted to contact Ms Vrooman to make
   payment arrangements by phone in order to meet the deadline that she has requested
   with no return call received. If Appellant was to mail a check to Ms Vrooman on the
   day she notified Appellant of cost, it would not make her deadline of just 4 days to
   make payment. Two of those days falling on a weekend.


5. This court has advised that pursuant to Tex. R. App. P. 37.3(c), that the appeal will be
   submitted on the clerk's record alone ( without a reporter's record), unless proof of full
   payment to the reporter is provided to this Court no later than May 21, 2015.


   Appellant would respectfully request pursuant to Tex. R. App. P. 35.3(b) and(c) that
   this court extend such deadline of May 21, 2015, not to exceed 30 days, so that a cost
   of the records requested by Appellant can be received. Appellant has made several
   attempts at receiving a cost of reporters records requested, through no fault of his own,
   those requested have gone unanswered.


7. Appellant would further request that a cost of the reporter's records that was requested
   in the correspondence on April 9, 2015 (Exhibit "B") be immediately submitted to the
      Appellant so that he can make prompt payment for such records.



   8. This Request is not made for delay, but rather so that Appellant may have the
      opportunity to submit the reporter's records for this appeal.


   9. This being the first request for an extension of time.



Wherefore premises considered, Appellant requests that this Court grant this request and
extend such deadline to receive proof of full payment to the reporter to no later than June
21,2015.




                                   Respectfully Submitted,




                                      Edsel Amos Dixon
                                        Pro Se Litigant
                                       732 Weddle Dr.
                                    Grapevine, TX 76051
                                        682-301-0592
                                   eddixon903@gmail.com
                          Certificate of Service



    I certify that a true copy of the foregoing Request was served in
accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each
party or that party's lead counsel as follows:

Party:         Heather D. Dixon
Lead Attorney: Craig Black
                2510 Lee Street
               Greenville, TX 75402

Method of Service: Certified Mail
Date of Service: May 18, 2015




                                             Edsel A Dixon
                                             Pro Se Litigant
                                                                                  \
                                                                          I I \

                                                               £M\M A
MICHAEL HURLEY. CSR
1330 MACKIE DRIVE * RICHARDSON, TX 75081 * 214-226-2547




                                               March 31,   2015



Mr.   Edsel Amos       Dixon
732   Weddle    Dr.
Grapevine,      TX 76051


Re: In The Matter Of The Marriage Of Heather Denice Dixon And
      Edsel Amos       Dixon
      In The Interest Of Ashley Lynn Dixon, Minor Child
      Cause    No.    9.54 4




Dear Mr.      Dixon


     I received your Notice of Appeal yesterday.  The cost for
the reporter's record for the hearing of June 13, 2014 will be
$175.00.  After receiving your payment I will forward the record
to the Court of Appeals.

     If you have any questions or if I can be any further
service, please don't hesitate to call.



                                               Sincerely



                                               Michael Hurley
                                               1330   Mackie   Dr.
                                               Richardson,     TX 75081

cc: Craig Black
                                                                                              //_\\



                        EDSEL A DIXON
                                   (Pro Se Litigant)
                               732 Weddle Dr. Grapevine,
                                       Texas 76051
                                      682-301-0592

                                      April 7,2015



CERTIFIED MAIL
RETURN RECEIPT
REQUESTED

Mike Hurley
1330 Mackie Drive
Richardson, Texas 75081

       RE:     Twelfth Court ofAppeals Cause No. 12-15-00080-CV
               Trial Court Cause No. 9544
               In the Matter ofthe Marriage ofEdsel Amos Dixon and Heather D.
               Dixon and In the Interest ofAshley Lynn Dixon, A Child
               In the 354th Judicial District CourtofRains County, Texas




Dear Mr. Hurley:

       Appellant, Edsel Amos Dixon, intends to appeal from the Final Decree of Divorce
signed on January 23, 2015 to the Twelfth Court of Appeals in Tyler. Accordingly, I am
requesting that you prepare an original and one copy, with ASCII disks, of the reporter's
records with exhibits, for the following:

       Trial held on June 13,2014


       Trial held on November 14, 2014


       Trial held on January 23, 2015

       Trial held on March 13, 2015

       Please advise me immediately if you encounter problems with the preparation of
this record, including the loss or inaudibility of any testimony or argument or the loss of
any exhibits admitted or excluded. If, in preparing the reporter's record, you have
original exhibits that cannot be released to the court of appeals without an order
from the trial court, please advise me immediately, and I will submit the
appropriate motion and order to the trial court for consideration.




       Please contact me on receipt of this letter to discuss the anticipated preparation
time you will require. Once the reporter's record is completed, please let me know the fee
for the preparation of this record, and I will make prompt arrangements for payment of
that amount.

       The reporter's record must be filed with the court of appeals on or before April 30,
2015. If you are unable to complete the reporter's record in time to file it as required,
please notify the appellate court clerk of your estimate of when the record will be filed
and send me a copy of your notice to the clerk.
       By copy of this letter, I am notifying all other parties through their counsel of
record of this request. I will also file the original of this letter with the clerk of this Court.
If you have any questions, please feel free to call me.
       Thank you in advance for your cooperation and assistance with this matter.




                                                                  Sincerely


                                                                           ^Z>
                                                                 EDSEL A DIXON
                                                                 ( Pro Se Litigant)
                                                                                                                     /




vSENDERileOA^ilE^m/S SHC770W                              C0MPLETE;THIS:SECTI0NX>N DELIVERY.

• Complete items 1,2, and 3. Also complete                A. Signature
  item 4 if Restricted Delivery is desired.                                                             D Agent
• Print your name and address on the reverse              X                                             •   Addressee
   so that we can return the card to you.                                                          C. Date of Delivery
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
                                                          D. Isdelivery addressdifferent from item 1? • Yes
1. Article Addressed to:
                                                             IfYES, enterdelivery address below:      d No




                                                          3. Service Type*"
                                                              •   Certified Mail®   • Priority Maii Express™
                                                              •^Registered          • Return Receipt for Merchandise
                                                              •   Insured Mail      • Collect on Delivery
                                                          4. Restricted Delivery? (Extra Fee)           •   Yes

2. Article Number;
   (Transfer from'service label)   Z01H 51ED DDE]? 7E33 336b
PS Form3811, July 2013                      Domestic Return Receipt




                                                                                                                         ^   —=.




                                                                                                                             O
                                                                                                                                   'y
                                                                                                                                                    o

                                                                                                                   :Ui+ "D
Chief Justice                                                        ^W~~      \^                                                Clerk
James T.Worthen                                                        ^^=s=s^^                                                  Cathy S.Lusk
                                                 Twelfth Court of Appeals
Justices                                                                                                                         Chief Staff Attorney
Brian Hoyle                                                                                                                      Margaret Hussey
Greg Neeley




           May 11,2015


           Edsel Amos Dixon                                                    Mr. Henry C. Black
           732 Weddle Drive                                                    2510 Lee Street
           Grapevine, TX 76051                                                 Greenville, TX 75402
                                                                               * DELIVERED VIA E-MAIL *


           RE:        Case Number:                            12-15-00080-CV
                      Trial Court Case Number:                9544


           Style:     In the Matter of the Marriage of Edsel A. Dixon and Heather D. Dixon, and in the
                      Interest of Ashley Lynn Dixon, a child

           The reporter's record in the above-styled and numbered case was due to be filed on or before
           May 22, 2015. Pursuant to Tex. R. App. P. 37.3(c), you are notified that Ms. Julie Vrooman's
           request for an extension of time to file said record states that the reason for any delay in filing the
           record is due to non-payment of the required preparation fee.

           You are further advised pursuant to Tex. R. App. P. 37.3(c), that the appeal will be submitted on
           the clerk's record alone (without a reporter's record), unless proof of full payment to the reporter
           is provided to this Court no later than May 21, 2015.

           Very truly yours,

           CATHY S. LUSK, CLERK



           By:                         M^hu
                 Katrina McClenny, Chief Deputv Clerk


           CC:         Ms. Julie Vrooman (DELIVERED VIA E-MAIL)




                            1517 West Front Street • Suite354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
    Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                 Zandtand Wood Counties
                                                          http://www.txcourts.gov/12thcoa.aspx
                                                                                                                   \N

                                                                                      VmV> iV             "£
JULIE VROOMAN                                                                     t=^        DONNA MEEKS
COURT REPORTER                                                                               COURT ADMINISTRATOR

903/408-4108                                                                                 903/408-4194




                                    RICHARD A. BEACOM, JR.
                                                  DISTRICT JUDGE
                                          354TH JUDICIAL DISTRICT OF TEXAS


                                              HUNT AND RAINS COUNTY
                                                   P.O. BOX 1097
                                            GREENVILLE, TEXAS 75403-1097
                                                   (903)408-4194




          May 11, 2015

          Edsel Amos Dixon
          732 Weddle Drive
          Grapevine, Texas 76051


          RE:    Appellate Case No. 12-15-00080-CV
                 Trial Court Case No. 9544

           Style: In the Matter of the Marriage of Edsel A. Dixon and Heather D. Dixon
                     And
                     In the Interest of Ashley Lynn Dixon, a child


                     I received Notice of Appeal in the above referenced case on March 25, 2015.
           Since that time, you filed an affidavit of inability to pay costs, which was contested and
           denied.
                  In order for my portions of the Reporter's Record to be filed with the Twelfth
           Court of Appeals, I will need to receive payment from you for the Record by May 18,
           2015. The amount to be paid is $275.00. If payment is not received, the Reporter's
           Record will not be filed in this case with the Twelfth Court of Appeals.

                     Please make check payable to Julie Vrooman and mail to Julie Vrooman, 354th
           District Court, Post Office Box 1097, Greenville, Texas 75403-1097.

                     Should you have any questions, you may contact my office at (903)408-4108.




                                                           June C. Vrooman
                                                              4th Official Reporter